   Case 3:21-bk-31172-SHB           Doc 5 Filed 07/07/21 Entered 07/07/21 15:10:36              Desc
                                    Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 7th day of July, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________



                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   In re
                                                               Case No. 3:21-bk-31172-SHB
   LOVE ALL, INC.                                              Chapter 7

                                 Debtor

                                              ORDER

           Debtor, a corporation, filed a pro se Voluntary Petition commencing a bankruptcy case

   under Chapter 7 on July 7, 2021, through its President, Roscoe F. Stephens, III. It is not apparent

   from the record, however, that Mr. Stephens is a licensed attorney, nor has any attorney entered

   an appearance on behalf of Debtor. The Court, accordingly, directs Debtor and Roscoe F.

   Stephens, III, to appear on July 22, 2021, at 9:00 a.m., in Bankruptcy Courtroom 1-C, First Floor,

   Howard H. Baker, Jr. United States Courthouse, Knoxville, Tennessee, to show cause why this

   bankruptcy case should not be dismissed for Debtor’s failure to appear before the Court properly

   represented by counsel. See 28 U.S.C. § 1654; Rowland v. Cal. Men’s Colony, Unit II Men’s

   Advisory Council, 506 U.S. 194, 202 (1993) (confirming that 28 U.S.C. § 1654 “does not allow

   corporations, partnerships, or associations to appear in federal court otherwise than through a
Case 3:21-bk-31172-SHB          Doc 5 Filed 07/07/21 Entered 07/07/21 15:10:36              Desc
                                Main Document    Page 2 of 2



licensed attorney”); Tinkers & Chance v. Zowie Intertainment, Inc., 15 F. App’x 827, 828 (Fed.

Cir. 2001) (“All artificial entitles such as corporations, partnerships, or associations, may only

appear in federal court through a licensed attorney.”).

                                                ###
